— In a proceeding pursuant to Social Services Law § 384-b to terminate the parental rights of the mother with respect to the infant herein *577on the ground of permanent neglect, the mother appeals from a dispositional order of the Family Court, Kings County (Schecter, J.), dated August 6, 1987, which terminated her parental rights and committed the custody and guardianship of the child to the petitioners Angel Guardian Home and Commissioner of Social Services of the City of New York.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the mother’s contentions, the record before us amply supports the Family Court’s finding that Angel Guardian Home fulfilled its statutory obligation (see, Social Services Law § 384-b [7]) of employing diligent efforts to strengthen the parent-child relationship (see, e.g., Matter of Star Leslie W., 63 NY2d 136). Moreover, the agency sustained its burden of demonstrating, by clear and convincing evidence (see, Matter of Sheila G., 61 NY2d 368), that the mother permanently neglected the infant despite the agency’s repeated offers of assistance (see, Matter of Orlando F., 40 NY2d 103; Matter of Ann Marie D., 127 AD2d 764; Matter of Lisa L., 117 AD2d 931). Hence, we discern no basis for disturbing the dispositional order under review. Thompson, J. P., Spatt, Sullivan and Harwood, JJ., concur.